Mr. Chief Justice Shepard
delivered the opinion of the Court:
The appellant, Ralph L. Nafziger, applied for a trademark of the word “Butter-Cream” for bread. This was opposed by the Schulze Baking Company, which alleged that it is the owner of the registered trademark “Butter-Nut,” and also the registered trademark “Butter-Krust,” used extensively by it and its predecessors in business as a trademark for bread. The answer of the applicant denies that the mark applied, for is similar to either of the marks set up by opposer; but he has taken no proof and has no evidence of actual use of the mark.
There is no testimony as to any actual confusion in trade by reason of the opposing marks. Looking at the marks, it would seem that there is such a similarity as Avould probably tend to confusion in trade. Any reasonable doubt in respect of this should be resolved in favor of the prior owner of the mark. The Avord “Butter” is the distinguishing feature of the mark; and it does not seem probable that the ordinary purchaser Avould discriminate between the succeeding words, “Krust,” and “'Cream.” See Lang v. Green River Distilling Co. 33 App. D. C. 506; Hamilton Brown Shoe Co. v. Wolff Bros. & Co. 240 U. S. 251, 60 L. ed. 629, 36 Sup. Ct. Rep. 269.
It is true that in the Lang v. Green River Case there was testimony tending to sIioav circumstances from AA'hich it could bo inferred that Lang had adopted the mark “Green Ribbon” on account of the reputation of the articles sold under the trademark of the Green River Company, but that was not the decísíau feature of the case.
An attempt has been made to bring this case within the rule of Alaska Packers Asso. v. Admiralty Trading Co. 43 App. D. C. 198. We do not think the proposition is well founded.
Finding no error in the decision of the Commissioner, it is affirmed, and this’decision will be certified to the Commissioner of Patents, as required by law. Affirmed.